In related proceedings pursuant to Family Court Act article 10 and Social Services Law § 384-b, the parents appeal from an order of the Family Court, Queens County (Salinitro, J.), dated July 26, 2006, which granted the petitioners’ motion to temporarily suspend supervised visitation between the parents and their two children.
Ordered that the order is reversed, on the law, without costs or disbursements, the petitioners’ motion to temporarily suspend supervised visitation is denied, and the matter is remitted to the Family Court, Queens County to complete the adjudication of all outstanding issues forthwith.
Total denial of visitation to a parent “should only be affirmed where the totality of the record contains compelling reasons to deny visitation as detrimental to the child’s well-being” (Matter of Jones v McMore, 37 AD3d 1031, 1032 [2007]). The petitioners failed to show that continued supervised visitation would be detrimental to the children.
The parties’ remaining contentions are without merit. Lifson, J.P., Dillon, Covello and McCarthy, JJ., concur.